OPINION

ANN CRAWFORD McCLURE, Chief Justice
Relator, Rosa Serrano, has filed a petition for writ of habeas corpus seeking relief from a contempt order entered by the Honorable ’ Virgil Mulanax, Presiding Judge of the County Court at Law No. 7 of *135El Paso County, Texas. We deny the relief sought in the habeas corpus petition.
Relator’s habeas corpus petition is defective because it is not certified as required by Tex. R. App. P. 52.3(j). Further, Relator has failed to satisfy her burden of providing this Court with a record, sufficient to establish her right to habeas corpus relief. According to the petition, Judge Mulanax entered an order holding Relator in contempt and ordering her confined in the El Paso County Jail. A party who files a petition for writ of habeas corpus in a court of appeals is required to include with the petition an appendix containing a certified or sworn copy of any order complained of and proof that the relator is restrained. Tex. R. App. P. 52.3(k)(l)(Á), (D). While Relator’s petition includes an appendix, she has not provided the Court with a certified or sworn copy of the contempt order and she has not provided any proof that she is confined in the El Paso County Jail. Additionally, Relator has not filed a reporter’s record of the contempt hearing. See Tex. R. App. P. 52.7(a). Accordingly, we deny Relator’s petition for writ of habeas corpus.
(Hughes, J., not participating)